Title: To Benjamin Franklin from Loyseau, 17 February 1783
From: Loyseau
To: Franklin, Benjamin


MonsieurLe 17 fevrier 1783.
Mon intention en vous demandant des Renseignemens pour envoyer avec quelque Sureté des aciés dans Le continent de L’amerique, a d’abord eté d’ouvrir un débouché de plus a La Manufacture a la quelle je m’interesse, mais encore je me Suis proposé d’offrir aux etats unis un Moyen d’avoir a Mellieur Marché qu’en angleteré des aciers dont ils doivent faire une Consommation assés abondante. Personne ne voit de plus grandes Suites que moi a L’importante revolution de L’amerique, de plus avantageuse a L’humanité, et personne aussi n’a plus fortement desiré qu’elle Se terminat a votre Satisfaction. D’apres cela je Serois affligé que vous recussiés des impressions qui me fussent contraires; comme M. William alexandre que j’ay obligé tres essentielement, a tenu des propos capables de me nuire, en Supposant Calomnieusement que j’avois Sacrifié Ses interets a L’affection de M. Necker pour M. Walpol, tandis que je me Suis mis Si fort audessus de cette affection que j’ay eloigné de moi des objets d’interet personnel tres essentiels pour Repondre a la confiance de MM alexander avec La pureté d’intention qui est toujours ma Regle de conduite; j’ay craint que M. William ne vous eut tenu Sur mon compte quelques-uns de ces propos empoisonnés qu’il S’est permis avec d’autres personnes qui ne lui en ont pas gardé Le Secret. Je n’accuse que lui de cette ingratitude Monstrueuse, car je pense tout autrement Sur Son frere jean. Non Seulement je lui crois un bon coeur mais aussi une tête Beaucoup Mieux faite.
Sur M. de Benyowsky, j’ay craint que vous n’ayes pas bien compris ma demarche en Sa faveur. Je voulois, Sans doute, le Servir et c’est encore mon intention, mais jamais il n’entrera dans mon esprit de le faire aux depens de La justice et je L’ay Reconnue dans L’explication que vous avés bien voulu avoir avec moy, des lors je Suis Resté tranquile Sans pour cela me Moins interesser a M. de Benyowsky, parceque je lui trouve plus de grandes qualités que de défauts, et que je pense qu’il peut Rendre au Royaume des Services importans.
Je Suis avec Respect Monsieur Votre tres humble et tres obeissant Serviteur.
Loyseau

Lorsque vous voudrés, Monsieur, des aciers dont je vous ay parlé, vous pouvés vous adresser a moy, je vous indiquerai, avec plaisir, les Moyens de traiter Raisonnablement. Peutetre les americains fatigués par une Longue guerre et Les Suites d’une grande Revolution, doivent-ils eviter, S’il est possible, Les Benefices de La Seconde ou meme de la troisieme Main.

 
Notation: Loyseau 17 Fevr. 1783.
